EXAMINER'S AMENDMENT
The amendment received March 3, 2021 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen Yun on March 5, 2021.
The application has been amended as follows: 
In claim 15, the phrase 
“The compound of claim 1, wherein the compound is selected from” 
was deleted and the phrase 
- - A compound selected from the group consisting of the following compounds - - 
was inserted in its place.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Zahn et al., Chemistry of Materials, (2015), pages 1847-1854 discussed in the last office action.  The prior art fails to teach or to render obvious the very specific compounds of claim 1 especially where one of provision <1> or <2> is present with regard to group Ar1.  Also, the prior art fails to teach the very specific compounds of claim 15. 
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786